McLAUGHLIN, J.
The questions presented by this appeal are precisely the same as those raised by the appeal in Re Application of Board of Street Opening and Improvement to Acquire Title to Fox St., or East 150th St., (herewith decided) 67 N. Y. Supp. 57, in so far as that appeal relates to the award to the McConville estate. For the reasons stated in the opinion delivered in that case, the order of the special term here appealed from must be affirmed, with $10 costs and disbursements. All concur.